Order entered March 18, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01311-CV

         THE BURRESCIA FAMILY REVOCABLE LIVING TRUST, Appellant

                                                 V.

                                  CITY OF DALLAS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-00466-E

                                             ORDER

       The reporter’s record in this case is overdue. By postcard dated December 9, 2014, we

notified the official court reporter for County Court at Law No. 5 that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response.

       Accordingly, we ORDER Court Reporter Vikki Ogden to file, within FIFTEEN DAYS

of the date of this order, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that appellant has not requested or made payment

arrangements for the record. We notify appellant that if we receive verification it has not

requested, paid for, or made arrangements to pay for the reporter’s record, we will
order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).



                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE